20-12094-mew   Doc 12-8   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 8
                                   Pg 1 of 4




                     EXHIBIT 8
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 101                 Doc 12-8    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:8 08/26/2020
                                                         Pg 2 of 4
              MONROE COUNTY CLERK’S OFFICE                           THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt # 2473361

                                                              Book    Page   CIVIL

   Return To:                                                 No. Pages: 3
   AARON H. MARKS
   601 Lexington Avenue                                       Instrument: EXHIBIT(S)
   NEW YORK, NY 10022
                                                              Control #:         202008261335
                                                              Index #:           E2020003156

                                                              Date: 08/26/2020

    Posadas de Puerto Rico Associates, L.L.C.                 Time: 5:02:22 PM




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK
 202008261335                                                                    Index #
                                                                               INDEX     : E2020003156
                                                                                       NO.   E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC. 20-12094-mew
            NO. 101        Doc 12-8   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                         RECEIVEDExhibit
                                                                                  NYSCEF:8 08/26/2020
                                               Pg 3 of 4




                                 EXHIBIT B
  202008261335
FILED:  MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                                    IndexINDEX
                                                                                                                         #: E2020003156
                                                                                                                              NO. E2020003156
NYSCEF DOC. NO. 101           20-12094-mew    Doc 12-8   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 8    RECEIVED NYSCEF: 08/26/2020
                                                                  Pg 4 of 4




        CDC Newsroom

       CDC Con rms Possible Instance of Community Spread
       of COVID-19 in U.S.
         Media Statement

         For Immediate Release: Wednesday, February 26, 2020
         Contact: Media Relations
         (404) 639-3286



         The Centers for Disease Control and Prevention (CDC) has con rmed an infection with the virus that causes COVID-19
         in California in a person who reportedly did not have relevant travel history or exposure to another known patient
         with COVID-19.

         At this time, the patient’s exposure is unknown. It’s possible this could be an instance of community spread of COVID-
         19, which would be the rst time this has happened in the United States. Community spread means spread of an
         illness for which the source of infection is unknown. It’s also possible, however, that the patient may have been
         exposed to a returned traveler who was infected.


         This case was detected through the U.S. public health system — picked up by astute clinicians. This brings the total
         number of COVID-19 cases in the United States to 15.

         The federal government has been working closely with state, local, tribal, and territorial partners, as well as public
         health partners, to respond to this public health threat. Unprecedented, aggressive e orts have been taken to contain
         the spread and mitigate the impact of this virus.


         This is a rapidly evolving situation. CDC will continue to update the public as circumstances warrant. For more
         information about COVID-19 visit www.cdc.gov/covid19.



                                                              ###
                                        U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES 

         CDC works 24/7 protecting America’s health, safety and security. Whether disease start at home or abroad, are curable
            or preventable, chronic or acute, or from human activity or deliberate attack, CDC responds to America’s most
          pressing health threats. CDC is headquartered in Atlanta and has experts located throughout the United States and
                                                              the world.


                                                                                                     Page last reviewed: February 26, 2020
